Case 2:19-cv-04073-JFW-RAO Document 173 Filed 08/02/19 Page 1 of 2 Page ID #:1239



    1   Neville L. Johnson (SBN 66329)
        Robert Paredes (SBN 255329)
    2   JOHNSON & JOHNSON LLP
    3   439 North Canon Drive, Suite 200
        Beverly Hills, California 90210
    4   Telephone: (310) 975-1080
        Facsimile: (310) 975-1095
    5   Email:       njohnson@jjllplaw.com
    6                rparedes@jjllplaw.com

    7   Attorneys for Defendant
        LIONFISH MUSIC LLC
    8
                             UNITED STATES DISTRICT COURT
    9
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11   SA MUSIC, LLC and HAROLD             CASE NO. 2:19-cv-04073-JFW-RAO
        ARLEN TRUST,,
   12                                        LIONFISH MUSIC LLC’S RULE 7.1
             Plaintiffs,                     DISCLOSURE STATEMENT
   13
   14               vs.

   15   APPLE INC., et al,
   16        Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            1
                   LIONFISH MUSIC LLC’S RULE 7.1 DISCLOSURE STATEMENT
Case 2:19-cv-04073-JFW-RAO Document 173 Filed 08/02/19 Page 2 of 2 Page ID #:1240



    1   TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
    2   DISTRICT OF CALIFORNIA:
    3         PLEASE TAKE NOTICE that the undersigned, counsel of record for
    4   defendant Lionfish Music LLC, makes the following corporate disclosure pursuant
    5   to Federal Rule of Civil Procedure 7.1: Lionfish Music LLC has no parent
    6   corporation and no publicly held corporation owns 10% or more of its stock.
    7         Lionfish Music LLC is not aware of any persons, associations of persons,
    8   firms, partnerships, corporations (including parent corporations) or other entities
    9   that may have a pecuniary interest in the outcome of this case, other than the
   10   plaintiffs and defendants in this case.
   11
   12   Dated: August 2, 2019                         JOHNSON & JOHNSON LLP

   13                                             By /s Neville L. Johnson
   14                                                Neville L. Johnson
                                                     Robert Paredes
   15                                                Attorneys for Defendant
                                                     Lionfish Music LLC
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             2
                    LIONFISH MUSIC LLC’S RULE 7.1 DISCLOSURE STATEMENT
